t c summary opinion united_states tax_court thomas alexander payan and susan lorraine payan petitioners v commissioner of internal revenue respondent docket no 1004-10s filed date thomas alexander payan and susan lorraine payan pro sese sarah e sexton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined a deficiency of dollar_figure in their federal_income_tax as well as a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioners are entitled to deduct business_expenses reported on schedules c profit or loss from business had unreported income from rents received are entitled to deduct certain schedule e expenses and are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they filed their petition in petitioners were both full-time employees-- petitioner as a loan officer with e loan and u s bank and petitioner husband with pacific gas electric 1all figures are rounded to the nearest dollar 2petitioners conceded that petitioner wife petitioner received unreported wages of dollar_figure from popular financial management and that they were not entitled to depreciation of dollar_figure claimed on schedule e supplemental income and loss in petitioners purchased property in las vegas nevada the condo petitioners intended to rent the condo and engaged a property management company to oversee it petitioners timely filed their federal_income_tax return petitioners provided an accountant with tax documents and information for the preparation of the return after the accountant prepared the return petitioners signed it included with their return was a schedule c for mary kay products schedule c-1 and a schedule c for the collection and sale of sports memorabilia by tappers collectibles schedule c-2 on schedule c-1 petitioners deducted business_expenses of dollar_figure on schedule c-2 petitioners deducted business_expenses of dollar_figure petitioners also included a schedule e with their return on which they reported no income and deducted expenses of dollar_figure respondent disallowed all of the business_expense deductions on schedule c-1 and all of the business_expense deductions on schedule c-2 respondent also included dollar_figure of schedule e rental income and disallowed dollar_figure of schedule e expenses additionally respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for a substantial_understatement_of_income_tax discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner3 did not argue or present evidence that she satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner’s return was audited by a tax compliance officer tco in respondent’s stockton california office during the tco’s pre-contact analysis of petitioners’ return she noted 3petitioner husband signed the petition the stipulation of facts the supplemental stipulation of facts and the stipulation of settled issues but was not present at trial the lack of reported income from petitioners’ schedule c activities respondent sent petitioners a letter inviting them to come into the stockton office to discuss their return petitioners made three appointments including one by the accountant who prepared petitioners’ return but they did not go to the stockton office for any of the scheduled appointments the accountant did mail information to the tco which included a letter from the property management company and a statement listing the expenses of the condo that included rents received of dollar_figure petitioners’ schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal family or living_expenses see sec_262 the taxpayer must show that any deducted business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his or her business and there must have been a proximate relationship between the deducted expenses and the business see walliser v commissioner supra pincite as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir however certain business_expenses are subject_to more stringent substantiation requirements and no estimation may be made see sec_274 petitioner entered into evidence account statements from her banks credit cards and phone carrier to substantiate many of the expenses deducted on the schedules c none of the account statements explained petitioner’s purchases beyond the name of the business to which payments were made and the amount petitioner spent petitioner offered no details about her 4petitioner provided no evidence to substantiate the car and truck expenses deducted on either schedule c purchases or how they related to expenses for either of the schedule c businesses through her testimony although there might be needles of substantiating documents in the several exhibits admitted into evidence for the most part those needles are effectively obscured by the haystacks of exhibits in which they are buried petitioner has failed to substantiate any of her deducted schedule c expenses and has not provided a basis upon which the court could estimate those expenses that can be estimated see cohan v commissioner supra vanicek v commissioner supra therefore respondent’s determination to disallow all of petitioner’s sec_162 expenses deducted on schedule c-1 and schedule c-2 is sustained petitioners’ unreported schedule e income gross_income includes all income from whatever source derived sec_61 rents are specifically included as an item_of_gross_income sec_61 a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation and the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part rule e cf jasionowski v commissioner t c stipulated facts are not lightly disregarded but the court will not be bound by the stipulation where such facts are clearly contrary to facts disclosed by the record exhibit 29-j attached to the supplemental stipulation of facts is a statement from the property management company that details expenses for the condo the statement lists rents received of dollar_figure petitioner through her accountant provided this information to the tco although petitioner testified that she did not receive any rent payments from the property management company she offered no alternative explanation for what the dollar_figure could be petitioner has not given the court any reasons it should not accept as an admitted fact that petitioner received dollar_figure from renting the condo respondent’s determination that petitioner received unreported rental income is sustained petitioners’ schedule e expenses sec_212 allows for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioners deducted dollar_figure of expenses on their schedule e respondent allowed dollar_figure of the deducted expenses petitioner provided evidence of some of the expenses paid in relation to the condo it is unclear from the record whether the substantiation petitioner provided was for expenses respondent allowed or expenses respondent disallowed petitioner has failed to prove that respondent’s determination to disallow schedule e expenses of dollar_figure was in error thus respondent’s determination is sustained accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on the portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy- 5the court need not determine whether petitioners are liable for the accuracy-related_penalty due to negligence related penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner supra pincite respondent has met his burden of production for an accuracy-related_penalty based on a substantial_understatement of tax because petitioners’ understatement_of_tax exceeds dollar_figure an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id the taxpayer’s reliance on the advice of a professional such as an accountant is examined to determine reasonable_cause and good_faith id to justify reliance the taxpayer must show that he or she supplied the adviser with accurate information 115_tc_43 affd 299_f3d_221 3d cir even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included 70_tc_465 affd 651_f2d_1233 6th cir see also 21_tc_678 the duty_of filing accurate returns cannot be avoided by placing responsibility upon an agent the fact that petitioner told the person who made up the partnership return about the sale of leasehold interests cannot excuse his failure to read the return and ascertain the inclusion of this item the taxpayer need not duplicate the work of her return preparer but must exert a reasonable effort to ensure that all items of income are included on the return see woodsum v commissioner t c __ __ slip op pincite petitioner testified that she gave an accountant all of the documentation necessary to prepare the couple’s joint federal tax_return and that she did not understand how or why the accountant neglected to include the dollar_figure of wages from popular financial management she further testified that after the return was prepared she and her husband signed it without review petitioner cannot rely upon her accountant to avoid the accuracy-related_penalty when she failed to review the return to ascertain that all items of income were included even if the accountant had inadvertently omitted the dollar_figure of wage income and the dollar_figure of rental income from petitioners’ return a cursory review would have alerted petitioners to the absence of over percent of the total wages that should have been reported on the return petitioner has failed to demonstrate that she acted with reasonable_cause and in good_faith in failing to report wage and rental income and in substantiating her schedule c and schedule e expenses accordingly respondent’s determination of the accuracy-related_penalty is sustained to reflect the foregoing decision will be entered for respondent
